Citation Nr: 0821478	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-36 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for PTSD. 

The veteran presented testimony at a videoconference Board 
hearing before the undersigned Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

In June 2008, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is necessary 
before the claim for service connection can be decided on the 
merits.  In order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 
38 C.F.R.§ 3.304(f).  With respect to the third element, if 
the evidence shows that the veteran engaged in combat and he 
is claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 
283 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The veteran contends that he developed PTSD as a result of 
traumatic events experienced during his service in the U.S. 
Navy in World War II.  There is medical evidence of a 
diagnosis of PTSD.  See the October 2005 statement and the 
September 2004 evaluation from Dr. J.R.J.  There is also 
medical evidence which establishes that the veteran does not 
have a diagnosis of PTSD but a diagnosis of generalized 
anxiety disorder and adjustment disorder with mixed anxiety 
and depressed mood, acute.  See the July 2005 and the March 
2004 VA examination reports.  

The veteran reported that he served on the USS Maryland 
during World War II.  He reported that while aboard the USS 
Maryland, the battleship was involved in four island battles 
and one sea battle.  He reported that during these battles, 
the battleship was hit by torpedoes and two suicide planes.  
The veteran reported that many men were killed in action and 
the battleship was damaged and almost sunk.  See the 
veteran's statements dated in August 2003 and March 2004 and 
his testimony at the videoconference hearing in June 2008.  
  
Service personnel records indicate that the veteran served 
aboard the USS Maryland as a seaman, second class.  The 
records show that the veteran served in the following 
operations in World War II:  operations against the Marianas 
(Saipan) from June 14 to 22, 1944; against Palau (Peleliu) 
from September 12 to 21, 1944; against the Philippines from 
October 18 to 29 and from November 16 to December 2, 1944; 
and (night surface action) against the enemy in the Surigaon 
Straits from October 24 to 25, 1944.  Service personnel 
records further show that the veteran participated in 
operations of the Gilbert Islands in November 1943 and the 
capture and occupation of the Marshal Islands in January and 
February 1944.  

The Board finds that two stressor events are verified.  As 
noted above, personnel records show that while aboard the USS 
Maryland, the veteran served in operations against the 
Marianas (Saipan) from June 14 to 22, 1944.  Of record is an 
excerpt about USS Maryland from the Dictionary of the 
American Naval Fighting Ships, Vol. IV, pp 257-59.  The 
information indicates that USS Maryland participated in the 
campaign against Saipan.  It was noted that on June 22, a 
torpedo hit USS Maryland and tore a gaping hole in the bow 
and casualties were sustained.  The Dictionary also 
corroborates that USS Maryland participated in a battle with 
enemy battleships in the Surigaon Straits from October 24 to 
25, 1944.  

Review of the record reveals that the RO has made no attempts 
to obtain credible supporting evidence of the other claimed 
stressors by contacting the Naval Historical Center, 805 
Kidder Breese, SE, Washington Navy Yard, Washington, DC 
20374-5060 or by contacting the United States Army and Joint 
Services Records Research Center (JSRRC) located at Kingman 
Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA, 
22315-3802.  The Board finds that the Naval Historical Center 
and JSRRC should be contacted and a search should be 
conducted in order to obtain credible supporting evidence for 
the reported stressors that have not been verified.  The RO 
should request a search for the command history and deck logs 
of the USS Maryland for the time periods specified above.  
Because there is sufficient information to allow for a search 
of military records to corroborate the alleged periods of 
being under attack, the Board finds that VA's duty to assist 
this veteran includes seeking corroboration of the in-service 
stressors.  As such, this matter must be remanded pursuant to 
38 C.F.R. § 3.159(c)(2).  

Additionally, the Board finds that the veteran should be 
afforded a VA examination to determine whether the veteran 
currently has a diagnosis of PTSD due to the verified events 
or other psychiatric disorder due to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the veteran's 
claimed stressors.  This summary, copies 
of the veteran's DD Form 214, a copy of 
this remand, and all associated documents 
should be sent to the Naval Historical 
Center, 805 Kidder Breese, SE, Washington 
Navy Yard, Washington, DC 20374-5060 and 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of the 
stressor events.  The Naval Historical 
Center and JSRRC should be asked to 
provide any records including ship 
histories, command histories, and deck 
logs which might corroborate information 
relating to the claimed stressor events.

In particular, the Naval Historical 
Center and JSRRC should be asked to 
provide any information which might 
corroborate the veteran's statements that 
the USS Maryland was under attack and hit 
by torpedoes or suicide planes while 
involved in battles or operations against 
Palau (Peleliu) from September 12 to 21, 
1944; against the Philippines from 
October 18 to 29 and from November 16 to 
December 2, 1944; operations of the 
Gilbert Islands in November 1943; and the 
capture and occupation of the Marshall 
Islands in January and February 1944.

If the Naval Historical Center and JSRRC 
are unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

2.  Arrange for the veteran to undergo a 
VA psychiatric examination.  The 
veteran's claims folder must be provided 
to the examiner for review in connection 
with the examination and the examiner 
should be advised of the stressors which 
are corroborated.  The examiner should 
perform necessary testing and render all 
appropriate diagnoses.  

If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify whether the 
following two stressors events are 
responsible: (1) While aboard the USS 
Maryland, the veteran served in 
operations against the Marianas (Saipan) 
from June 14 to 22, 1944, and during this 
operation on June 22, a torpedo hit the 
USS Maryland and tore a gaping hole in 
the bow and casualties were sustained.  
(2)  While aboard the USS Maryland, the 
veteran participated in a battle with 
enemy battleships in the Surigaon Straits 
from October 24 to 25, 1944.  The RO 
should notify the examiner of any other 
corroborated stressor events.     

For each diagnosis rendered, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the psychiatric disorder was incurred in 
or as a consequence of military service.  
The examiner should provide a complete 
rationale for each opinion rendered.  

3.  When the development requested has 
been completed, reviewed the claim on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



